DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Declaration
The declarations under 37 CFR 1.132 filed 2/19/21 is insufficient to overcome the rejection of claims 1-12 and 15-27 based upon Rohatgi et al. (US 2005/0252544) in view of Ohtsuka et al. (US 2009/0020158) and in view of Prince et al. (US 2011/0120551), as set forth in the last Office Action because:  
The declaration argues that Prince discloses two parallel busbar portions having 2-5 area %, but does not contact directly with the p-type silicon substrate, such that the claim requires the total area of the contact area to be in a range from about 5 to 20%. 
However, the declaration appears to be directed to only Prince and not the combination of references of Rohatgi in view of Ohtsuka in view of Prince in which the rejection is based upon. It is noted that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, applicant has only made arguments with respect to Prince, such that the rejections are based upon Rohatgi in view of additional cited prior arts, which were not addressed.


The declaration further states that the conversion efficiency is drastically lowered when the ratio of the contact areas to the whole area of the backside was more than 20%, and that Table 1 provides the slope of the different data points for comparison. However, it is noted that an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). " See MPEP 716.02 (e). Since the prior art relied upon teaches the total area of the plurality of contact areas can be about 5%, as set forth in the Office Action, it is unclear how the declaration demonstrates unexpected results with respect to the closest prior art since no significance can be seen with the claimed about 5% total area of the contact areas.


Data regarding the pitch was supplied in Figure 4 and paragraph 19 of the latest supplied declaration. However, it appears that the pitch varied along with the contact area %, such that it can be seen the optimal conversion efficiency is between a pitch of 1 to 10 mm, where the claimed invention as amended requires a pitch of 0.1 to 10 mm that also includes undesired pitch values. Additionally, it is noted that an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). " See MPEP 716.02 (e). It is noted that the closest prior art of modified Rohatgi as a whole as set forth in the previous Office Action teaches a pitch of 2 mm and a total area of about 5%, such that nothing in Figure 3 and Figure 4 of the declaration has shown a significant difference or unexpected results between the claimed range and the closest prior art ranges, where a pitch of 2 mm and a total area of about 5% both show a high conversion efficiency in Figures 3 and 4. Therefore, the argument was not found to be persuasive.
Additionally, the electrode width was not provided, such that it is well known in the art the thickness of the electrode affects the transport of electrons generated and the overall efficiency of the solar cell. Further, as the data provided is from a simulation, it is also well known in the art by one of ordinary skill in the art that how the electrode is made on the surface of a solar cell affects the efficiency of transport of electrons at the interface such as the 
A further important feature of the claimed invention was not mentioned at all such as formula 1 requiring the relationship between the pitch of the contact areas and the resistivity of the substrate stated by applicant. Additionally, it is not even mentioned if the substrate is doped with gallium or if there is a light-receiving surface passivation layer or back surface passivation layer as claimed, which all affect the conversion efficiency of a solar cell.
The declaration states in paragraph 21 that the ratio of the contact area being 20% is a critical point. However, as stated above, an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness, such that the closest prior art disclosed a contact area of about 5% and not 20%, where applicant has not demonstrated the criticality of a contact area of about 5% but has provided several evidence that the contact area of about 5% is not critical in Figures 3 and 4 of the declaration.
Therefore, the declaration is insufficient to overcome the rejection of claims 1-12 and 15-27 based upon Rohatgi et al. (US 2005/0252544) in view of Ohtsuka et al. (US 2009/0020158) and in view of Prince et al. (US 2011/0120551) as set forth in the last Office Action as it is not a comparison between the claimed subject matter with the closest prior art and does not commensurate in scope with the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 15-24, 31, 34, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 2, 21, and 31 recite the plurality of contact areas has a pitch of 0.1 to 10 mm and the pitch of the plurality of contact areas and the resistivity of the p-type silicon substrate satisfy the relation represented by formula 1. 
However, the instant specification has only disclosed the plurality of back surface electrodes has a pitch of 0.1 to 10 mm and the pitch of the plurality of back surface electrodes and the resistivity of the p-type silicon substrate satisfy the relation represented by formula 1 ([0019]-[0020], [0023], [0031], [0049]-[0050] and Figures 6-8) and makes no mentioning of the plurality of contact areas to be exactly the same size as the plurality of back surface electrodes or that the plurality of contact areas has the same features as the plurality of back surface electrodes. Therefore, the claims fail to comply with the written description requirement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-6, 15-20, 22-24, and 28-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi et al. (US 2005/0252544) in view of Cheong et al. (US 2015/0179837) and in view of Prince et al. (US 2011/0120551).
Regarding claim 1, Rohatgi discloses a solar cell (100c) comprising: 
a P-type silicon substrate (116; [0101]) in which one main surface is a light-receiving surface (top side of the solar cell; see Figure 7) and the other main surface is a backside (bottom side of the solar cell; see Figure 7);
a back surface passivation layer (122) provided on a whole of the backside of the p-type silicon substrate (see Figures 6A or 8A);
a plurality of back surface electrodes (128) in contact with the p-type silicon substrate in a plurality of contact areas (contact 128 within the openings of SiNx layer 122 in direct contact with the p-type substrate 116; see Figure 7); 
an N-type layer (104) formed on at least a part of the light-receiving surface of the P-type silicon substrate ([0069]; see Figure 7);
a light-receiving surface passivation layer (106); and
a light-receiving surface electrode (110) that is in electrical contact with the n-type layer ([0101]; see Figure 7), wherein:
the P-type silicon substrate is a silicon substrate doped with gallium ([0101]); 

but the reference does not expressly disclose the plurality of contact areas has a pitch Prm [mm] of 0.1 to 10 mm, and the pitch Prm [mm] of the plurality of contact areas and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1).
	Cheong discloses a silicon substrate (110; [0056]; see Figure 1) comprising back surface electrodes (171), wherein the back surface electrode pitch Prm [mm] is determined to be between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface ([0095] and [0096]).  
	Rohatgi and Cheong are analogous because both are directed to silicon substrates comprising back surface electrodes.
As Rohatgi is not limited to any specific examples of the back surface electrode pitch and thus contact area pitch and as back surface electrodes having a pitch between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface were well known in the art before the effective filing date of the claimed invention, as evidenced by Cheong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable pitch for the contact areas for maximum efficiency and output, including a contact area pitch of about 1.0 mm to 2.5 mm in the device of Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and is 
Modified Rohatgi does not expressly disclose a total area of the plurality of contact areas is in a range of from about 5% to 20% on the basis of the whole area of the backside. 
Prince discloses it is well known in the art before the effective filing date of the claimed invention to have a back electrode pattern of two parallel busbars covering a small percentage of the back surface, such as 2 to 5 % of the total back surface ([0016]).
Modified Rohatgi and Prince are analogous because both are directed to silicon solar cell devices.
As modified Rohatgi is not limited to any specific examples of the back surface electrode coverage and as back surface electrode coverage from 2 to 5% of the total back surface was well known in the art before the effective filing date of the claimed invention, as evidenced by Prince above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable coverage of the back electrode on the back surface of the solar cell, including 2 to 5% of the total back surface in the device of modified Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Regarding limitations directed to the specific relationship between the pitch of the plurality of contact areas and the resistivity of the p-type silicon substrate as set forth in the claim, it is noted that once a p-type silicon substrate doped with gallium having a back surface electrode pitch of 0.1 to 10 mm, a resistivity of 0.2 to 2.5 Ω cm, and a total area of the plurality of contact areas is in a range of from about 5 to 20% on the basis of the whole area of the backside is disclosed, such that the relationship in formula (1) is satisfied, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification in paragraphs [0040], [0041], and [0045], and as shown in Figures 6 and 7, it will, inherently, display the recited feature.    
Additionally, with a resistivity of 0.57 to 2.5 Ω cm and a pitch of 1 to 2.5 mm, log (Rsub) is in the range of -0.244 to 0.398 and -log(Prm) is in the range of 0 to -0.398, such that formula (1) of the relationship between the two is satisfied. 
Regarding claim 2, Rohatgi discloses a solar cell (100c) comprising: 
a P-type silicon substrate (116; [0101]) in which one main surface is a light-receiving surface (top side of the solar cell; see Figure 7) and the other main surface is a backside (bottom side of the solar cell; see Figure 7);
a back surface passivation layer (122) provided on a whole of the backside of the p-type silicon substrate (see Figures 6A and 8A);

an N-type layer (104) formed on at least a part of the light-receiving surface of the P-type silicon substrate ([0069]; see Figure 7);
a light-receiving surface passivation layer (106); and
a light-receiving surface electrode (110) that is in electrical contact with the n-type layer ([0101]; see Figure 7), wherein:
the P-type silicon substrate is a silicon substrate doped with gallium ([0101]); 
the P-type silicon substrate has a resistivity of 0.2 to 2.5 Ω cm (it is disclosed the Ga doped silicon substrate has a resistivity from 0.57 to 2.5 Ω cm; [0141]), but the reference does not expressly disclose the plurality of contact areas has a pitch Prm [mm] of 0.1 to 10 mm, and the pitch Prm [mm] of the plurality of contact areas and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1).
Cheong discloses a silicon substrate (110; [0056]; see Figure 1) comprising back surface electrodes (171), wherein the back surface electrode pitch Prm [mm] is determined to be between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface ([0095] and [0096]).  

As Rohatgi is not limited to any specific examples of the back surface electrode pitch and thus contact area pitch and as back surface electrodes having a pitch between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface were well known in the art before the effective filing date of the claimed invention, as evidenced by Cheong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable pitch for the contact areas for maximum efficiency and output, including a contact area pitch of about 1.0 mm to 2.5 mm in the device of Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and is selected to prevent or reduce an increase in series resistance at the back surface, as set forth above.

Modified Rohatgi does not expressly disclose a total area of the plurality of contact areas is in a range of from about 5% to 20% on the basis of the whole area of the backside. 
Prince discloses it is well known in the art before the effective filing date of the claimed invention to have a back electrode pattern of two parallel busbars covering a small percentage of the back surface, such as 2 to 5 % of the total back surface ([0016]).
Modified Rohatgi and Prince are analogous because both are directed to silicon solar cell devices.

Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Regarding limitations directed to specific relationship between the back surface electrode pitch and the resistivity of the p-type silicon substrate as set forth in the claim, it is noted that once a p-type silicon substrate doped with gallium having a back surface electrode pitch of 0.1 to 10 mm, a resistivity of 0.2 to 2.5 Ω cm, and a total area of the plurality of contact areas is in a range of from about 5 to 20% on the basis of the whole area of the backside is disclosed, such that the relationship in formula (1) is satisfied, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification in 
Additionally, with a resistivity of 0.57 to 2.5 Ω cm and a pitch of 1 to 2.5 mm, log (Rsub) is in the range of -0.244 to 0.398 and -log(Prm) is in the range of 0 to -0.398, such that formula (1) of the relationship between the two is satisfied. 
Regarding claims 3 and 4, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the pitch of the plurality of contact areas is formed by removing the back surface passivation layer according to the relation represented by the formula (1) ([0113] and [0114]; see Figures 8B and 8C).
It is noted that the recitation of a method of making said pitch of the plurality of contact areas, the examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2113.
Regarding claims 5 and 6, modified Rohatgi discloses all the claim limitations as set forth above, but the reference does not expressly disclose having a conversion efficiency of 19% to about 20%.
It is noted that once a p-type silicon substrate doped with gallium having a back surface electrode pitch of 0.1 to 10 mm, a resistivity of 0.2 to 2.5 Ω cm, and a total area of the plurality of contact areas is in a range of from about 5 to 20% on the basis of the whole area of the backside is disclosed, such that the relationship in formula (1) is satisfied, as set forth above, 
Regarding claims 15 and 16, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses each of the contact areas has a higher P-type dopant concentration than other areas (it is disclosed a back surface field is formed after firing the Al paste to form a p+ layer; [0060]).
Regarding claims 17 and 18, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses a solar cell module (solar semiconductor device) comprising a plurality of the solar cells according to claims 1 and 2 (it is well known in the art before the effective filing date of the claimed invention to use a solar semiconductor device comprising a plurality of solar cells for a desired voltage output; [0003]).
Regarding claims 19 and 20, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the p-type silicon substrate is produced from an ingot grown by a CZ method and the plurality of solar cells vary in resistance (the solar cells vary in resistance and is disclosed to have a resistivity in a range as no two solar cell manufactured is exactly the same; [0042] and [0141]).
It is noted that the recitation of a method of making said p-type silicon substrate, the examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the 
Regarding claims 22 and 23, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses comprising an N+ type layer (104; [0101]) which is electrically connected to the electrode on the light receiving surface (see Figure 7), the N+ type layer being in the N type layer and a plurality of P+ type layers which are electrically connected to the backside electrodes, the P+ type layers being formed in the backside surface of the P type silicon substrate (it is disclosed that co-firing of the simultaneous formation of front Ag contacts and Al back surface field (BSF) P+ layer when the Ag contacts fire through the SiNx layer to form contact regions; [0092] and [0101]).
Regarding claim 24, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the P-type silicon substrate has a thickness in a range of about 150 to 300 microns ([0042]), but the reference does not expressly disclose the P-type silicon substrate has a thickness in a range of from 100 to 200 microns
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 28, Rohatgi discloses a solar cell (100c) comprising: 

an N-type layer (104) formed on at least a part of the light-receiving surface of the P-type silicon substrate ([0069]; see Figure 7);
a plurality of back surface electrodes (128) formed onto the backside of the P-type silicon substrate (see Figure 7), but the reference does not expressly disclose the back surface electrode pitch is 0.1 mm or more and 10 mm or less, and the back surface electrode pitch Prm [mm] of the plurality of the back surface electrodes and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1).
	Cheong discloses a silicon substrate (110; [0056]; see Figure 1) comprising back surface electrodes (171), wherein the back surface electrode pitch Prm [mm] is determined to be between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface ([0095] and [0096]).  
	Rohatgi and Cheong are analogous because both are directed to silicon substrates comprising back surface electrodes.
As Rohatgi is not limited to any specific examples of the back surface electrode pitch and as back surface electrodes having a pitch between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface were well known in the art before the effective filing date of the claimed invention, as evidenced by Cheong, it would have been 
Modified Rohatgi does not expressly disclose a total area of contact area of the back surface electrodes is about 5% or more and 20% or less on the basis of the whole area of the backside. 
Prince discloses it is well known in the art before the effective filing date of the claimed invention to have a back electrode pattern of two parallel busbars covering a small percentage of the back surface, such as 2 to 5 % of the total back surface ([0016]).
Modified Rohatgi and Prince are analogous because both are directed to silicon solar cell devices.
As modified Rohatgi is not limited to any specific examples of the back surface electrode coverage and as back surface electrode coverage from 2 to 5% of the total back surface was well known in the art before the effective filing date of the claimed invention, as evidenced by Prince above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable coverage of the back electrode on the back surface of the solar cell, including 2 to 5% of the total back surface in the device of 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

While the reference does not expressly disclose the short circuit current density is more than 37 mA/cm2 and less than about 40 mA/cm2, but within a value defined by the line of 2.5 Ω cm of the resistivity of the substrate and the line of log (Rsub) ≤ -log(Prm) + 1.0, the reference discloses the solar cell structure 100c can have the same characteristics as solar cell structure 100b ([0106]), where solar cell structure 100b has a short circuit current density of about 28 to 39 mA/cm2 ([0079]), where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).


Additionally, with a resistivity of 0.57 to 2.5 Ω cm and a pitch of 1 to 2.5 mm, log (Rsub) is in the range of -0.244 to 0.398 and -log(Prm) is in the range of 0 to -0.398, such that formula (1) of the relationship between the two is satisfied. 
Regarding claim 29, modified Rohatgi discloses all the claim limitations as set forth above.
Regarding limitations directed to a variation in a short circuit current density of the solar cell is smaller as compared to a variation in the resistivity of the substrate, it is noted that once a p-type silicon substrate doped with gallium having a back surface electrode pitch of 0.1 to 10 mm, a resistivity of 0.2 to 2.5 Ω cm, and a total area of the plurality of contact areas is in a range of from about 5 to 20% on the basis of the whole area of the backside is disclosed, such that the relationship in formula (1) is satisfied, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification in paragraphs 
Regarding claim 30, Rohatgi discloses a solar cell (100c) comprising: 
a P-type silicon substrate (116; [0101]) doped with gallium ([0101]) and having a resistivity of 0.2 to 2.5 Ω cm (it is disclosed the Ga doped silicon substrate has a resistivity from 0.57 to 2.5 Ω cm; [0141]) in which one main surface of the substrate is a light-receiving surface (top side of the solar cell; see Figure 7) and the other main surface is a backside (bottom side of the solar cell; see Figure 7);
an N-type layer (104) formed on at least a part of the light-receiving surface of the P-type silicon substrate ([0069]; see Figure 7);
a plurality of back surface electrodes (128) formed onto the backside of the P-type silicon substrate with a back surface electrode pitch Prm [mm] (see Figure 7); and 
the back surface electrodes are in electrical contact with the backside of the substrate (contact 128 within the openings of SiNx layer 122 in direct contact with the p-type substrate 116; see Figure 7), but the reference does not expressly disclose the back surface electrode pitch is 0.1 mm or more and 10 mm or less, and the back surface electrode pitch Prm [mm] of the plurality of the back surface electrodes and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1).
	Cheong discloses a silicon substrate (110; [0056]; see Figure 1) comprising back surface electrodes (171), wherein the back surface electrode pitch Prm [mm] is determined to be 
	Rohatgi and Cheong are analogous because both are directed to silicon substrates comprising back surface electrodes.
As Rohatgi is not limited to any specific examples of the back surface electrode pitch and as back surface electrodes having a pitch between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface were well known in the art before the effective filing date of the claimed invention, as evidenced by Cheong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable pitch for the back surface electrodes for maximum efficiency and output, including a back surface electrode pitch of about 1.0 mm to 2.5 mm in the device of Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and is selected to prevent or reduce an increase in series resistance at the back surface, as set forth above.
Modified Rohatgi does not expressly disclose a total area of contact areas of the back surface electrodes is about 5% or more and 20% or less on the basis of the whole area of the backside. 
Prince discloses it is well known in the art before the effective filing date of the claimed invention to have a back electrode pattern of two parallel busbars covering a small percentage of the back surface, such as 2 to 5 % of the total back surface ([0016]).

As modified Rohatgi is not limited to any specific examples of the back surface electrode coverage and as back surface electrode coverage from 2 to 5% of the total back surface was well known in the art before the effective filing date of the claimed invention, as evidenced by Prince above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable coverage of the back electrode on the back surface of the solar cell, including 2 to 5% of the total back surface in the device of modified Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

While the reference does not expressly disclose the short circuit current density is more than 37 mA/cm2 and less than about 40 mA/cm2, but within a value defined by the line of 2.5 Ω cm of the resistivity of the substrate and the line of log (Rsub) ≤ -log(Prm) + 1.0, the reference discloses the solar cell structure 100c can have the same characteristics as solar cell structure 100b ([0106]), where solar cell structure 100b has a short circuit current density of about 28 to prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Regarding limitations directed to specific relationship between the back surface electrode pitch and the resistivity of the p-type silicon substrate as set forth in the claim, it is noted that once a p-type silicon substrate doped with gallium having a back surface electrode pitch of 0.1 to 10 mm, a resistivity of 0.2 to 2.5 Ω cm, and a total area of the plurality of contact areas is in a range of from about 5 to 20% on the basis of the whole area of the backside is disclosed, such that the relationship in formula (1) is satisfied, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification in paragraphs [0040], [0041], and [0045], and as shown in Figures 6 and 7, it will, inherently, display the recited feature.    
Additionally, with a resistivity of 0.57 to 2.5 Ω cm and a pitch of 1 to 2.5 mm, log (Rsub) is in the range of -0.244 to 0.398 and -log(Prm) is in the range of 0 to -0.398, such that formula (1) of the relationship between the two is satisfied. 
Regarding claim 31, Rohatgi discloses a solar cell (100c) comprising: 
a P-type silicon substrate (116; [0101]) doped with gallium ([0101]) and having a resistivity of 0.2 to 2.5 Ω cm (it is disclosed the Ga doped silicon substrate has a resistivity from 
a plurality of back surface electrodes (128) in electrical contact with the P-type silicon substrate in a plurality of contact areas (contact 128 within the openings of SiNx layer 122 in direct contact with the p-type substrate 116; see Figure 7);
an N-type layer (104) formed on at least a part of the light-receiving surface ([0069]; see Figure 7);
a back surface passivation layer (122) provided on a whole of the backside of the p-type silicon substrate (see Figures 6A and 8A);
a light-receiving surface passivation layer (106); and
a light-receiving surface electrode (110) in electrical contact with the n-type layer ([0101]; see Figure 7), but the reference does not expressly disclose the back surface electrode pitch is 0.1 to 10 mm, and the back surface electrode pitch Prm [mm] and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1).
	Cheong discloses a silicon substrate (110; [0056]; see Figure 1) comprising back surface electrodes (171), wherein the back surface electrode pitch Prm [mm] is determined to be between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface ([0095] and [0096]).  
	Rohatgi and Cheong are analogous because both are directed to silicon substrates comprising back surface electrodes.

Modified Rohatgi does not expressly disclose a total area of the contact areas of the back surface electrodes is about 5% or more and 20% or less on the basis of the whole area of the backside. 
Prince discloses it is well known in the art before the effective filing date of the claimed invention to have a back electrode pattern of two parallel busbars covering a small percentage of the back surface, such as 2 to 5 % of the total back surface ([0016]).
Modified Rohatgi and Prince are analogous because both are directed to silicon solar cell devices.
As modified Rohatgi is not limited to any specific examples of the back surface electrode coverage and as back surface electrode coverage from 2 to 5% of the total back surface was well known in the art before the effective filing date of the claimed invention, as evidenced by 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

While the reference does not expressly disclose the short circuit current density is more than 37 mA/cm2 and less than about 40 mA/cm2, but within a value defined by the line of 2.5 Ω cm of the resistivity of the substrate and the line of log (Rsub) ≤ -log(Prm) + 1.0, the reference discloses the solar cell structure 100c can have the same characteristics as solar cell structure 100b ([0106]), where solar cell structure 100b has a short circuit current density of about 28 to 39 mA/cm2 ([0079]), where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding limitations directed to specific relationship between the back surface electrode pitch and the resistivity of the p-type silicon substrate as set forth in the claim, it is noted that once a p-type silicon substrate doped with gallium having a back surface electrode pitch of 0.1 to 10 mm, a resistivity of 0.2 to 2.5 Ω cm, and a total area of the plurality of contact areas is in a range of from about 5 to 20% on the basis of the whole area of the backside is disclosed, such that the relationship in formula (1) is satisfied, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification in paragraphs [0040], [0041], and [0045], and as shown in Figures 6 and 7, it will, inherently, display the recited feature.    
Additionally, with a resistivity of 0.57 to 2.5 Ω cm and a pitch of 1 to 2.5 mm, log (Rsub) is in the range of -0.244 to 0.398 and -log(Prm) is in the range of 0 to -0.398, such that formula (1) of the relationship between the two is satisfied. 
Regarding claims 32-34, modified Rohatgi discloses all the claim limitations as set forth above. While the reference does not expressly disclose with the proviso that the pitch Prm [mm] is in the horizontal axis and the resistivity Rsub [Ω cm] of the P-type silicon substrate is in the vertical axis, the short-circuit current density is about 38 mA/cm2 when the pitch is 1 mm and the resistivity is 0.2 Ω cm, and the short-circuit current density is about 39 mA/cm2 when the pitch is 1 mm and the resistivity is 2.5 Ω cm, the reference discloses the electrode pitch can be between 1 and 2.5 mm, the short-circuit current density is about 28 to 39 mA/cm2, the resistivity of the substrate is from about 0.57 to 2.5 Ω cm, as set forth above, the substrate is 
Regarding claims 35-37, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the p-type silicon substrate is produced from an ingot grown by a CZ method ([0042]).
It is noted that the recitation of a method of making said p-type silicon substrate, the examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2113.
Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi et al. (US 2005/0252544) in view of Cheong et al. (US 2015/0179837) and in view of Prince et al. (US 2011/0120551), as applied to claims 1-6 above, and further in view of Ohtsuka et al. (US 2009/0020158).
Regarding claims 7-12, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the light-receiving surface electrode is a silver screen-printed grid ([0051]), but the reference does not expressly disclose the light-receiving surface electrode and the contact areas have a width of 15 to 100 µm.

As modified Rohatgi is not limited to any specific examples of widths for the light-receiving surface electrode and as light-receiving surface electrodes composed of silver formed through a screen printing process having a width of 80 or up to about 100 microns were well known in the art before the effective filing date of the claimed invention, as evidenced by Ohtsuka above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable width for the light-receiving surface electrode, including a width of 80 or up to about 100 microns in the device of modified Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi et al. (US 2005/0252544) in view of Cheong et al. (US 2015/0179837).
Regarding claim 21, Rohatgi discloses a solar cell (100c) comprising: 

a back surface passivation layer (122) provided on a whole of the backside of the p-type silicon substrate (see Figures 6A and 8A);
a plurality of back surface electrodes (128) in contact with the p-type silicon substrate in a plurality of contact areas (contact 128 within the openings of SiNx layer 122 in direct contact with the p-type substrate 116; see Figure 7);
an N-type layer (104) formed on at least a part of the light-receiving surface of the P-type silicon substrate ([0069]; see Figure 7);
a light-receiving surface passivation layer (106); and
a light-receiving surface electrode (110) that is in electrical contact with the n-type layer ([0073]; see Figure 7), wherein:
the P-type silicon substrate is a silicon substrate doped with gallium ([0101]); 
the P-type silicon substrate has a resistivity of 0.2 to 2.5 Ω cm (it is disclosed the Ga doped silicon substrate has a resistivity from 0.57 to 2.5 Ω cm; [0141]), 
the p-type silicon substrate is produced from an ingot grown by a CZ method ([0042]),
but the reference does not expressly disclose the plurality of contact areas has a pitch Prm [mm] of 0.1 to 10 mm, and the pitch Prm [mm] of the plurality of contact areas and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1).
rm [mm] is determined to be between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface ([0095] and [0096]).  
	Rohatgi and Cheong are analogous because both are directed to silicon substrates comprising back surface electrodes.
As Rohatgi is not limited to any specific examples of the contact area pitch and as back surface electrodes having a pitch between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface were well known in the art before the effective filing date of the claimed invention, as evidenced by Cheong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable pitch for the back surface electrodes for maximum efficiency and output, including a back surface electrode pitch of about 1.0 mm to 2.5 mm in the device of Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and is selected to prevent or reduce an increase in series resistance at the back surface, as set forth above.

While the reference does not expressly disclose the short circuit current density is more than 37 mA/cm2 and less than about 40 mA/cm2, the reference discloses the solar cell structure 100c can have the same characteristics as solar cell structure 100b ([0106]), where solar cell structure 100b has a short circuit current density of about 28 to 39 mA/cm2 ([0079]), where it would have been obvious to one of ordinary skill in the art before the effective filing prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding limitations directed to specific relationship between the back surface electrode pitch and the resistivity of the p-type silicon substrate as set forth in the claim, such that the back surface electrode pitch Prm [mm] and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1), 
wherein with the proviso that the pitch Prm [mm] is in the horizontal axis and a resistivity Rsub [Ω cm] is in the vertical axis, the short-circuit current density would show a smaller variation as compared to the resistivity of the substrate, it is noted that once a p-type silicon substrate doped with gallium having a back surface electrode pitch of 0.1 to 10 mm, a resistivity of 0.2 to 2.5 Ω cm, and a total area of the plurality of contact areas is in a range of from about 5 to 20% on the basis of the whole area of the backside is disclosed, such that the relationship in formula (1) is satisfied, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification in paragraphs [0040], [0041], and [0045], and as shown in Figures 6 and 7, it will, inherently, display the recited feature.    
Additionally, with a resistivity of 0.57 to 2.5 Ω cm and a pitch of 1 to 2.5 mm, log (Rsub) is in the range of -0.244 to 0.398 and -log(Prm. 
Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi et al. (US 2005/0252544) in view of Prince et al. (US 2011/0120551).
Regarding claim 25, Rohatgi discloses a solar cell (100c) comprising: 
a P-type silicon substrate (116; [0101]) in which one main surface is a light-receiving surface (top side of the solar cell; see Figure 7) and the other main surface is a backside (bottom side of the solar cell; see Figure 7);
a back surface passivation layer (122) provided on a whole of the backside of the p-type silicon substrate (see Figures 6A and 8A);
a plurality of back surface electrodes (128) regularly provided in contact with the p-type silicon substrate in a plurality of contact areas (contact 128 within the openings of SiNx layer 122 in direct contact with the p-type substrate 116; see Figure 7);
an N-type layer (104) formed on at least a part of the light-receiving surface of the P-type silicon substrate ([0069]; see Figure 7);
a light-receiving surface passivation layer (106); and
a light-receiving surface electrode (110) that is in electrical contact with the n-type layer ([0073]; see Figure 7), wherein:
the P-type silicon substrate is a silicon substrate doped with gallium ([0101]); 
the P-type silicon substrate has a resistivity of 0.2 to 2.5 Ω cm (it is disclosed the Ga doped silicon substrate has a resistivity from 0.57 to 2.5 Ω cm; [0141]), 
the p-type silicon substrate is produced from an ingot grown by a CZ method ([0042]); and

Rohatgi does not expressly disclose a total area of the plurality of contact areas is in a range of from about 5% to 20% on the basis of the whole area of the backside. 
Prince discloses it is well known in the art before the effective filing date of the claimed invention to have a back electrode pattern of two parallel busbars covering a small percentage of the back surface, such as 2 to 5 % of the total back surface ([0016]).
Rohatgi and Prince are analogous because both are directed to silicon solar cell devices.
As Rohatgi is not limited to any specific examples of the back surface electrode coverage and as back surface electrode coverage from 2 to 5% of the total back surface was well known in the art before the effective filing date of the claimed invention, as evidenced by Prince above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable coverage of the back electrode on the back surface of the solar cell, including 2 to 5% of the total back surface in the device of Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
claim 26, modified Rohatgi discloses all the claim limitations as set forth above, but the reference does not expressly disclose having a conversion efficiency of 19% to about 20%.
It is noted that once a p-type silicon substrate doped with gallium having a back surface electrode pitch of 1 to 10 mm, a resistivity of 0.2 to 2.5 Ω cm, and a total area of the plurality of contact areas is in a range of from 5 to 20% on the basis of the whole area of the backside is disclosed, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification in paragraphs [0040], [0041], and [0045], and as shown in Figures 6 and 7, it will, inherently, display the recited feature.  
Regarding claim 27, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the plurality of solar cells vary in resistance (the solar cells vary in resistance and is disclosed to have a resistivity in a range as no two solar cell manufactured is exactly the same; [0042] and [0141]).
Response to Arguments
Applicant's arguments filed 2/19/21 have been fully considered but they are not persuasive. 
 	Applicant argues that the applied references fail to teach the range of total area because the Office Action mischaracterized the teaching of Prince as it is not directed to the contact area as claimed. However, Prince was relied upon only to teach the desirability to arrange back surface electrodes with corresponding contact areas to be in a total area of about 5 to 20% on the backside, such that Rohatgi was relied upon to teach the back surface 
It is noted that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, applicant has only made arguments with respect to Prince, such that the rejections are based upon Rohatgi in view of additional cited prior arts, which were not addressed.
Applicant argues the declaration filed on 2/19/21 demonstrate unexpected results when the total area of the contact areas is more than 20%. However, the closet prior art teaches the total area of the contact areas to be about 5%, such that no significance of the claimed about 5% for the total area of the contact areas was demonstrated by the declaration. Additionally, the information provided therein did not demonstrate unexpected results but that the total area of the contact area can be optimized. Therefore, the declaration was not found to be persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
all they contain. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). The mere fact that Rohatgi listed a narrower range in its claims does not teach away or negate the fact Rohatgi recited the solar cell structure can have a short circuit density of about 28 to 39 mA/cm2 in paragraph [0079]. Therefore, the argument was not found to be persuasive.
Applicant’s further arguments with respect to claim(s) 1-12 and 15-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.